Citation Nr: 0527919	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  02-17 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318(b) 
(West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

This case was previously before the Board in June 2004, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  According to an uncorrected Certificate of Death, the 
immediate cause of the veteran's death was Type II diabetes 
complex, due to, or as a consequence of, diabetic retinopathy 
and nephropathy, due to, or as a consequence of, 
hypertension.  

2.  According to a corrected Certificate of Death, the 
immediate cause of the veteran's "sudden death" was most 
likely a massive myocardial infarction, due to, or as a 
consequence of, Type II diabetes mellitus retinopathy and 
nephropathy; due to or as a consequence of, blindness and 
blindness in the right eye secondary to diabetic retinopathy.  

3.  At the time of the veteran's death, the veteran was in 
receipt of compensation at the 100 percent rate pursuant to 
38 C.F.R. § 3.383 for blindness in both eyes, having light 
perception only, effective from June 26, 2000. 

4.  The veteran did not die as a result of a service-
connected disability, nor did a service-connected disability 
cause or contribute substantially or materially to cause his 
death.

5.  The veteran was not in receipt of, or entitled to, a 100 
percent schedular evaluation or total rating based on 
individual unemployability for a period of 10 years 
immediately preceding his death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).

2.  The criteria for an award of Dependency and Indemnity 
Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1318(b) have not been met.  38 U.S.C.A. 
§ 1318(b) (West 2002); 38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist an appellant in 
the development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005). 

The notice requirements of the VCAA require VA to notify an 
appellant of any evidence that is necessary to substantiate 
her claims, as well as the evidence VA will attempt to 
obtain, and what evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, the appellant was, in fact, provided notice in 
correspondence of July 2001, two months prior to the initial 
AOJ decision in September of that same year.  More 
specifically, in a letter of July 2001, and in subsequent 
correspondence of April 2002, June 2004, and November 2004, 
the appellant was provided the opportunity to submit 
evidence, notified of what evidence was required to 
substantiate her claims, provided notice of who was 
responsible for securing the evidence, and advised to submit 
any information or evidence in her possession that was 
relevant to the claim.  The appellant was also provided with 
a Statement of the Case, as well as Supplemental Statements 
of the Case, apprising her of pertinent regulations and 
actions in her case.

In point of fact, the appellant has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  She has been 
provided notice of the appropriate laws and regulations, and 
given notice of what evidence she needed to submit, as well 
as what evidence VA would secure on her behalf.  In addition, 
the appellant was given ample time to respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  In that regard, the Board notes that the 
evidence includes service medical records, private medical 
records, and VA examination reports.  Under the facts of this 
case, "the record has been fully developed" with respect to 
the issues currently on appeal, and "it is difficult to 
discern what additional guidance VA could have provided to 
the appellant regarding what further evidence she could 
submit to substantiate her claims."  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support her claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.

Factual Background

Pertinent evidence of record is to the effect that the 
veteran died on May [redacted], 2001.  According to an uncorrected 
Certificate of Death, the immediate cause of the veteran's 
death was Type II diabetes complex, due to, or as a 
consequence of, diabetic retinopathy and neuropathy, due to, 
or as a consequence of, hypertension.  According to a 
"corrected" Certificate of Death, the immediate cause of the 
veteran's "sudden" death was most likely a massive myocardial 
infarction, due to, or as a consequence of, Type II diabetes 
mellitus retinopathy and nephropathy, due to, or as a 
consequence of, blindness and blindness in the right eye 
secondary to diabetic retinopathy.

At the time of the veteran's death, the veteran was in 
receipt of compensation at the 100 percent rate pursuant to 
38 C.F.R. § 3.383 for blindness in both eyes, having light 
perception only, effective from June 26, 2000.  Pursuant to 
38 C.F.R. § 3.383, compensation is payable for blindness in 
one eye as a result of service-connected disability and 
blindness in the other eye as a result of nonservice-
connected disability as if both disabilities were service-
connected, provided the nonservice-connected disability is 
not the result of the veteran's own willful misconduct.

Service medical records, including a service separation 
examination of March 1946, are negative for history, 
complaints, or abnormal findings indicative of the presence 
of diabetes mellitus, hypertension, or heart disease.  

Private medical records covering the period from November 
1995 to June 1999 show treatment during that time for, among 
other things, diabetes mellitus and hypertension.  

Received in July 2001 were private medical records covering 
the period from June 1994 to April 2001, showing treatment 
during that time for diabetes mellitus, hypertension, and 
coronary artery disease.

In correspondence of September 2002, the veteran's private 
physician indicated that the veteran's cause of death had 
been diagnosed as acute myocardial infarction due to long-
standing diabetes mellitus Type II, and hypertension.  
Additionally noted was that the veteran suffered from 
diabetic retinopathy which was an underlying cause of death, 
and caused him to be legally and totally blind.

In a VA examination of November 2004, a VA ophthalmologist 
wrote that he was in receipt of the veteran's claims file, 
and had thoroughly reviewed it.  Following that review, the 
physician indicated that he "could not make a causal 
relationship exist between the veteran's blindness and his 
death."  While the veteran certainly had poor vision in his 
right eye related to old trauma and its attempted repair, as 
well as poor vision in his left eye related to a central 
retinal vein occlusion and diabetic retinopathy, it was an 
"unsubstantiated leap" to suggest that the veteran's poor 
vision caused his death.  Accordingly, it was the opinion of 
the VA ophthalmologist that the veteran's blindness did not 
cause his death.

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  In pertinent part, it is argued that the 
veteran's blindness, for which he was in receipt of a 
schedular 100 percent evaluation at the time of his death, 
resulted in depression which ultimately led to the veteran's 
death from a fatal heart attack.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Moreover, where 
a veteran served ninety (90) days or more during a period of 
war, and cardiovascular disease, including hypertension, or 
diabetes mellitus becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Finally, service connection may be granted for 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2005).  There are primary causes of death 
which, by their very nature, are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have had had a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2005). 

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of diabetes mellitus, hypertension, or heart 
disease.  In point of fact, it is clear that, based on the 
evidence of record, the veteran did not suffer from diabetes 
mellitus, or cardiovascular disease (including hypertension 
and coronary artery disease) in any proximity to his active 
military service, nor is it otherwise alleged.  Rather, the 
crux of the appellant's argument is that the veteran's 
service-connected blindness resulted in depression which 
ultimately led to a fatal myocardial infarction.  

The Board observes that, based on the evidence of record, 
there is no indication that, either in service, or at any 
time thereafter, the veteran suffered from depression.  Nor 
is there persuasive evidence that the veteran's service-
connected blindness in any way caused or contributed 
substantially to his death.  While in a statement of 
September 2002, the veteran's private physician wrote that 
the veteran suffered from diabetic retinopathy which was an 
"underlying" cause of death, that same physician further 
indicated that the veteran's actual "cause of death" had been 
diagnosed as acute myocardial infarction due to longstanding 
diabetes mellitus and hypertension.  Of importance, the 
veteran was not service connected for diabetic retinopathy.  
He was service connected for trauma to the right eye.  Once 
the service-connected right eye deteriorated to the point of 
blindness, he was then awarded compensation based on 
blindness in both the service-connected and nonservice-
connected eye pursuant to 38 C.F.R. § 3.383.  

Moreover, following a full review of the veteran's claims 
folder, a VA physician indicated that to suggest that the 
veteran's poor vision caused his death would represent an 
"unsubstantiated leap."  Consequently, it was his opinion 
that the veteran's blindness did not cause his death.  Based 
on such findings, and following a full review of the 
pertinent evidence of record, the Board is of the opinion 
that the appellant's claim for service connection for the 
cause of the veteran's death must be denied.

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to Dependency and Indemnity 
Compensation in the same manner as if the veteran's death 
were service connected where it is shown that the veteran's 
death was not caused by his own willful misconduct, and he 
was in receipt of (or but for receipt of military retired or 
retirement pay was entitled to receive) compensation at the 
time of death for service-connected disability rated totally 
disabling if:  (1) the disability was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 years or more immediately preceding death; 
(2) the disability was continuously rated totally disabling 
by a schedular or unemployability rating from the date of 
discharge or release from active service for a period of not 
less than five years immediately preceding death; or (3) the 
veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
as totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2005).

The Board notes that, based on the aforementioned evidence, 
at the time of the veteran's death on May [redacted], 2001, his 
schedular 100 percent evaluation for service-connected 
blindness in both eyes had been in effect for less than one 
year.  Moreover, at the time of the veteran's death, service 
connection was in effect only for blindness in both eyes.  
Notwithstanding the appellant's assertions, the fact remains 
that, at the time of his death, the veteran was not in 
receipt of compensation for service-connected disability 
which had been continuously rated as totally disabling for a 
period of 10 or more years immediately preceding death, or 
which had been so rated continuously for a period of not less 
than five years from the date of his discharge or other 
release from active duty.  Currently, there exists no 
evidence that the veteran was in receipt of, or entitled to, 
a 100 percent schedular evaluation or total rating based upon 
individual unemployability for a period of 10 years 
immediately preceding his death.  Accordingly, Dependency and 
Indemnity Compensation pursuant to the provisions of 
38 U.S.C.A. § 1318 (West 2002) is not warranted.

In reaching this determination, the Board has taken into 
consideration the argument of the appellant's accredited 
representative that, inasmuch as the veteran's fatal 
myocardial infarction was the result of "depression," his 
file should have been reviewed not by a VA ophthalmologist, 
but by a psychiatrist.  However, as noted above, there is 
absolutely no indication that, at any time during the 
veteran's period of active military service, or up to the 
time of his death, he suffered from any form of depression.  
Under the circumstances, the Board is of the opinion that a 
VA psychiatric examination would serve no useful purpose.  
38 C.F.R. § 3.159(c)(4).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318(b) are denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


